J-S29018-21

                                               2022 PA Super 15


    WILLIAM FRANK MARIANO III                             :    IN THE SUPERIOR COURT OF
                                                          :         PENNSYLVANIA
                                                          :
                    v.                                    :
                                                          :
                                                          :
    ALYSSA ANN RHODES                                     :
                                                          :
                             Appellant                    :    No. 2335 EDA 2020


                    Appeal from the Order Entered October 26, 2020,
                   in the Court of Common Pleas of Delaware County,
                        Civil Division at No(s): No. 2020-004278.


BEFORE:         PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

OPINION BY KUNSELMAN, J.:                                         FILED JANUARY 26, 2022

        In this matter, we consider whether the prothonotary’s rejection of a

spouse’s imperfect pleadings constitute “a fatal defect apparent upon the face

of the record,” thereby obligating a court to vacate a divorce decree under 23

Pa.C.S.A. § 3332. Appellee, William Frank Mariano III (Husband), obtained

what amounted to an uncontested divorce decree, after the responsive

pleadings filed by Appellant, Alyssa Ann Rhodes (Wife), were rejected by the

prothonotary’s office.               Although Wife’s counsel          timely-submitted   these

pleadings,        counsel       neglected         to   enter   his appearance   and pay    the

corresponding filing fee.                The prothonotary’s office then crossed out the

timestamp on the pleadings, and informed counsel of his mistake. Counsel

entered his appearance and paid the fee, but not until after the deadline


____________________________________________
*   Former Justice specially assigned to the Superior Court.
J-S29018-21



passed.       The trial court deemed these pleadings untimely and issued the

divorce decree.           Wife filed a motion to vacate, arguing the prothonotary’s

rejection constituted a fatal defect. The trial court denied Wife’s request, and

she appealed. After careful review, we agree the prothonotary’s office lacked

the authority to reject Wife’s pleadings, and thus we vacate the divorce decree

and remand for further proceedings.

        The factual and procedural history is not in dispute. The parties married

in August 2016 and separated in 2018. Two years after they separated, on

July 6, 2020, Husband filed a complaint in divorce pursuant to 23 Pa.C.S.A. §

3301(d) (“Irretrievable breakdown”).             By August 11, 2020, Husband had

initiated the necessary steps to obtain a decree. He served Wife with the

complaint, the requisite affidavit and blank counter-affidavit, as well as his

notice of intention to file the praecipe to transmit record.

        Under the Pennsylvania Rules of Civil Procedure, once Wife was served

with these documents, she had 20 days – i.e., until August 31 – to reply.

Otherwise, Husband could file a praecipe to transmit the record and obtain a

divorce decree, at which point Wife would forfeit any economic claims related

to their marriage.1 Wife replied. She completed the counter-affidavit, as well

as an answer and counterclaim, wherein she disputed Husband’s averments

and requested equitable distribution.2 Counsel for Wife sent these pleadings

to be filed with the Delaware County Office of Judicial Support (colloquially,
____________________________________________
1See Pa.R.C.P. 1920.42(c).
2See Pa.R.C.P. 1920.72; see also Pa.R.C.P. 1920.14; and see Pa.R.C.P.
1920.15.

                                               -2-
J-S29018-21



the prothonotary’s office).      The prothonotary’s office timestamped the

pleadings on August 28, 2020 – within the 20-day deadline.

      However, the prothonotary’s office then informed counsel that he

“needed to pay a fifty-dollar entry of appearance fee.” See Wife’s Brief at 3.

On September 1, 2020 – one day after the 20-day deadline – Wife’s counsel

went to the prothonotary’s office in person, filed an entry of appearance and

paid the filing fee. At this point, counsel was under the impression that the

defect had been cured.

      In the meantime, on August 31, Husband had filed the praecipe to

transmit record. On September 29, 2020, the trial court issued the divorce

decree, and Wife’s economic claims were forfeited.         Only then did Wife’s

counsel realize that Wife’s responsive pleadings were never officially docketed

or otherwise reinstated.      Although the responsive pleadings had been

timestamped before the deadline, their timestamps were crossed out.

October 6, 2020, Wife filed a motion to vacate the divorce decree. The court

denied Wife’s motion on October 26, 2020, and she timely filed this appeal.

      Wife presents one issue for our review:

         Did the trial court abuse its discretion by failing to grant
         [Wife’s] motion to vacate the decree in divorce, seven days
         after its entry, due to a clerical docketing mistake?

Wife’s Brief at 2 (superfluous capitalization omitted).

      We begin with our well-settled standard of review.         “A trial court’s

exercise or refusal to exercise its authority to open, vacate, or strike a divorce



                                      -3-
J-S29018-21



decree is reviewable on appeal for an abuse of discretion.”             Bardine v.

Bardine, 194 A.3d 150, 152 (Pa. Super. 2018) (citation omitted). “An abuse

of discretion is not merely an error of judgment but is found where the law is

overridden   or   misapplied,   or   the   judgment   exercised    is    manifestly

unreasonable, or the result of partiality, prejudice, bias or ill will as shown by

the evidence or the record.” Fischer v. UPMC Northwest, 34 A.3d 115, 120

(Pa. Super. 2011).

      Wife’s challenge involves the application of 23 Pa.C.S.A. § 3332, which

governs a trial court’s authority to open or vacate a divorce decree. The intent

of Section 3332 is “to codify the extraordinary circumstances which will

outweigh the interests of the parties and the court in finality, and to delimit

the time periods which within such circumstances must be established.”

Bardine, 194 A.3d at 153 (citing Anderson v. Anderson, 544 A.2d 501, 505

(Pa. Super. 1988)). Importantly, the concern is no longer about economic

fairness. “[A] general plea to economic justice will not satisfy the stringent

standard set forth [in Section 3332].” Melton v. Melton, 831 A.2d 646, 651

(Pa. Super. 2003) (citing Justice v. Justice, 612 A.2d 1354, 1357 (Pa. Super.

1992)). This “stringent standard” involves clear evidentiary requirements and

time constraints on a court’s authority to open or vacate a divorce decree:

         § 3332. Opening or vacating decrees

         A motion to open a decree of divorce or annulment may be
         made only within the period limited by 42 Pa.C.S.A. §
         5505 (relating to modification of orders) and not thereafter.
         The motion may lie where it is alleged that the decree was
         procured by intrinsic fraud or that there is new evidence

                                      -4-
J-S29018-21


         relating to the cause of action which will sustain the attack
         upon its validity. A motion to vacate a decree or strike a
         judgment alleged to be void because of extrinsic fraud, lack
         of jurisdiction over the subject matter or a fatal defect
         apparent upon the face of the record must be made within
         five years after entry of the final decree. Intrinsic fraud
         relates to a matter adjudicated by the judgment, including
         perjury and false testimony, whereas extrinsic fraud relates
         to matters collateral to the judgment which have the
         consequence of precluding a fair hearing or presentation of
         one side of the case.

23 Pa.C.S.A. § 3332.

      We observe Wife sought to vacate the decree, not open it. “For a motion

to vacate, the [motion] must be filed within five years of the divorce decree

where the attack is based on extrinsic fraud, lack of jurisdiction over the

subject matter or a fatal defect apparent upon the face of the record.”

Bardine, 194 A.3d at 153 (citing Fenstermaker v. Fenstermaker, 502 A.2d

185, 188 (Pa. Super. 1985)).

      Wife argues that the prothonotary’s rejection of her pleadings

constituted a fatal defect under Section 3332, and that trial court abused its

discretion for not finding the same.      Wife explains that the prothonotary

timestamped her pleadings, and that these stamps showed that the pleadings

were timely filed three days before the deadline. Wife’s counsel was then

informed that he had to enter his appearance and pay the fee. See Wife’s

Brief at 1, 2.   Counsel complied and “was left to believe the documents were

now successfully filed with the court.” See id at 4. Thus, Wife concludes that

that defect was either the prothonotary’s failure to file the pleadings after their

initial receipt, or in the alternative, the prothonotary’s failure to reinstate the

                                       -5-
J-S29018-21



pleadings after counsel entered an appearance. See id. Wife also reasons

that “defect” could be construed as “extrinsic fraud” on the part of the trial

court. In other words, Wife reasons that she is entitled to relief under not

one, but two criteria of Section 3332. See id.

         In opposition to Wife’s appeal, Husband and the trial court maintain that

the fault lies solely with Wife’s counsel. See Husband’s Brief at 9; see also

Trial Court Opinion (T.C.O.), 3/24/21, at 6. The trial court specifically notes

that Wife’s counsel compounded the original mistake by failing to ensure the

pleadings were ultimately docketed after entering his appearance. See T.C.O.

at 6.3

         Turning now to the merits, we agree with Wife’s position that the

prothonotary’s rejection constituted a fatal defect apparent upon the face of

the record.4 We cannot discern from the record what was the prothonotary

office’s specific reason for rejecting Wife’s pleadings – whether it was counsel’s

failure to enter his appearance, or counsel’s failure to pay the necessary fee

to enter his appearance, or both.              In any event, the prothonotary’s office

simply had no authority to reject Wife’s documents, either for counsel’s failure

to enter his appearance or for his failure to pay the filing fee.

____________________________________________
3We note that Wife’s counsel claims he could not ensure the pleadings were
docketed, even after the entry of appearance, due to the Covid-19 closures
and the inability to access the docket online.

4 Based on this conclusion, we need not address Wife’s alternate theory of
extrinsic fraud.



                                               -6-
J-S29018-21



        Upon our review, we discover no precise local rule requiring counsel to

first enter an appearance in order to submit documents to the prothonotary’s

office. But even if the trial court gleaned such an obligation from a local rule,

counsel’s noncompliance with the local rule could not be a basis for rejecting

Wife’s pleadings in this instance. “It is axiomatic that if a local rule conflicts

with a statewide rule of procedure, the local rule is invalid.” Everhardt v.

Akerley, 665 A.2d 1283, 1286 (Pa. Super. 1995) (citations omitted). Here,

we have a statewide rule explicitly stating: “Entry of a written appearance is

not mandatory.” See Pa.R.C.P. 1012(a).

           We can only assume the prothonotary’s basis for rejecting Wife’s

pleadings was counsel’s noncompliance with Delaware County Local Rule

205.2(b), which concerns cover sheets.5 Under Delaware County Local Rule

205.2(b), a moving party – or a party filing an answer – must include a cover

sheet accompanying the pleading. The record suggests that Wife’s counsel

neglected to do this.

        On this point, there exists still another statewide rule, limiting the

prothonotary’s ability to reject a pleading.         Pennsylvania Rule of Civil

Procedure 205.2 provides: “No pleading or other legal paper that complies

with the Pennsylvania Rules of Civil Procedure shall be refused for filing by the

prothonotary based on a requirement of a local rule of civil procedure or

____________________________________________
5Our assumption is informed by the 2010 Explanatory Comment to Delaware
County Local Rule 205.2(b), which explains that this local rule replaced
Delaware County Local Rule 241(a) (“Civil Cover sheet and Entry of
Appearance Form”).

                                               -7-
J-S29018-21



judicial administration, including local Rules 205.2(a) and 205(b) [relating

to cover sheets].” (Emphasis added).       The law could not be clearer.    The

prothonotary may not reject a filing for noncompliance with the local rule

concerning cover sheets, so long as the pleading complies with the statewide

rule. The 1985 Comment to Pa.R.C.P. 205.2 explains why a local prothonotary

must accept the filings:

         A number of courts of common pleas have recently
         promulgated local rules which purport to facilitate judicial
         administration but which function to impair the statewide
         practice of law by imposing prerequisites to the filing of legal
         papers with the prothonotary. These requirements include
         appending a cover sheet to a complaint and the filing of a
         separate written entry of appearance.

         While a local court should be free to require additional
         information to aid in the orderly administration of justice,
         an out-of-county attorney or litigant should not be
         penalized with a missed filing date because of the
         failure to supply the required information. Therefore,
         new Rule 205.2 requires the prothonotary to accept for filing
         all pleadings and other legal papers which comply with the
         statewide rules of civil procedure. Once the paper has been
         filed, the local court may require compliance with other local
         provisions. The new rule attempts to strike a balance
         between local court administration and the requirements of
         a unified judicial system.

Pa.R.C.P. 205.2 – Explanatory Comment -1985 (emphasis added); see also

Pa.R.C.P. 239 (“Local Rules”) – Explanatory Comment – 2003 (“The primary

obstacle to the statewide practice of law has been the inability of lawyers to




                                      -8-
J-S29018-21



learn how each court of common pleas actually operates, particularly with

respect to the pre-trial applications.”).6

        Our holding does not obviate the need or requirement for an attorney

to enter an appearance.                    Rather, we hold that the failure to enter an

appearance cannot be a basis for a prothonotary’s rejection of the pleadings.

The entry of an appearance is particularly important in domestic relations

matters, where a great number of litigants vacillate between counsel-

representation and self-representation.                 When attorneys cannot discern

whether the opposing party is represented by counsel, those attorneys face

ethical dilemmas – to say nothing of the difficulty they face when trying to

provide proper notice. See Rule of Professional Conduct 4.2 (“Dealing with

Unrepresented Person”) (“In representing a client, a lawyer shall not

communicate about the subject of the representation with a person the lawyer

knows to be represented by another lawyer in the matter, unless the lawyer

has the consent of the other lawyer or is authorized to do so by law or a court

order.”)      We do not hold that Delaware County’s procedures are unlawful,



____________________________________________
6 Perhaps the source of the prothonotary’s confusion was Pennsylvania Rule
of Civil Procedure 205.5(b), which states: “[t]he prothonotary shall not
accept a filing commencing an action without a completed cover sheet.”
(Emphasis added). However, this provision quite clearly does not apply to
divorce actions. See Pa.R.C.P. 205.5(a)(1)(iv) (“This rule shall apply to all
actions govern by the rules of civil procedure except the following: (iv) actions
for divorce…”). And if counsel’s noncompliance with Pennsylvania Rule of
Procedure 205.5(b) cannot be a legitimate basis for rejecting Wife’s divorce
pleadings, neither can her noncompliance with the corresponding Delaware
County Local Rule 205.2. See Everhardt, supra.

                                                 -9-
J-S29018-21



merely that these procedures could not be a basis for rejecting Wife’s

pleadings.

        To the extent that the prothonotary rejected Wife’s pleadings for

counsel’s initial nonpayment of the filing fee, we similarly conclude that the

prothonotary lacked the authority to do so. While our various Rules provide

that parties must pay the requisite filing fees, we have routinely held that

nonconforming pleadings have no bearing on their timeliness.

        For instance, Pennsylvania Rule of Procedure 205.1 provides, in relevant

part:

           Any legal paper….may be delivered or mailed to the
           prothonotary, sheriff or other appropriate officer
           accompanied by the filing fee, if any. […] A paper sent
           by mail shall not be deemed filed until received by the
           appropriate office.

Pa.R.C.P. 205.1. (Emphasis added).

        In Nagy v. Best Home Services, Inc., 829 A.2d 1166 (Pa. Super.

2003), we interpreted Pennsylvania Rule of Civil Procedure 205.1 to mean

that, for purposes of time computation, a document was filed when it was

received by the prothonotary, notwithstanding that document’s nonconformity

with regular procedure.     In Nagy, the appellant sought to appeal from a

judgment. The appellant mailed the notice of appeal, and the prothonotary

received it. However, the prothonotary did not timestamp it or enter it on the

docket.    Instead, the prothonotary returned the notice of appeal by mail

because the notice was unsigned and because the notice did not include a



                                      - 10 -
J-S29018-21



copy of the judgment. By the time counsel remedied the mistakes, the notice

of appeal was untimely. Counsel for the appellant filed a petition with the trial

court for leave to file the appeal nunc pro tunc, but the trial court denied the

request. Nagy, 829 A.2d at 1167. Although we were tasked with determining

whether the appellant complied with our Rules of Appellate procedure, we

relied on our Supreme Court’s construction of Pennsylvania Rule of Civil

Procedure 205.1 to conclude that a document is filed when the prothonotary

receives it. Id. at 1170 (citing Criss v. Wise, 781 A.2d 1156, 1159 (Pa.

2001)); see also Griffin v. Central Sprinkler Corp., 823 A.2d 191 (Pa.

Super. 2003).

      We explained that, while the prothonotary can inspect documents for

compliance, and inform a party of any defect, the prothonotary must still

accept the pleading:

         A prothonotary may have the power, and even the duty, to
         inspect documents tendered for filing and to reject them if
         they are not on their face in the proper form specifically
         required by the Rules, but this power is limited. He is not
         in the position of an administrative officer who has
         discretion to interpret or implement rules and
         statutes.... The prothonotary must accept papers and file
         them. He must also collect fees fixed by the legislature. He
         has no discretion in this matter nor does he act in a judicial
         capacity.

Nagy, at 1169-70 (citing Warner v. Cortese, 288 A.2d 550 (Pa. Cmwlth.

1972)   (emphasis      original)).   The      prothonotary’s   power   to   reject

nonconforming documents is limited to notifying the proper party that the

document is defective so that the defect may be corrected through

                                     - 11 -
J-S29018-21



amendment or addendum. Id. at 1170. “To hold otherwise would be to confer

on the prothonotary the power to ‘implement’ the Rules governing the form

of an appeal and to determine, based upon criteria other than the day they

are received, which appeals are timely.” Id.

      A ruling from our sister court is more factually analogous.            In

Southeastern Pennsylvania Transp. Authority v. DiAntonio, 618 A.2d

1182 (Pa. Cmwlth. 1992), Ercole DiAnonio was injured while a passenger on

a bus operated by the Southeastern Pennsylvania Transportation Authority

(SEPTA). DiAntonio’s lawsuit went unanswered by SEPTA, so DiAntonio sent

a notice of intention to take a default judgment. Only then did SEPTA prepare

and deliver an answer to the prothonotary. However, the answer was one of

a number of pleadings SEPTA filed at the same time, and the filing fees were

paid with a single check. The prothonotary timestamped the answer, but then

discovered that the filing fee check was insufficient to cover all the pleadings

SEPTA filed. Without explanation, the prothonotary decided to reject only the

answer to DiAntonio’s complaint due to the deficient filing fee.       SEPTA’s

answer was never entered on the docket.        The trial court entered default

judgment in favor of DiAntonio. SEPTA then learned that its answer was never

docketed.   SEPTA appealed and the Commonwealth Court reversed.            See

Southeastern Pennsylvania Transp., 618 A.2d at 1183-84.

      The Commonwealth Court explained that SEPTA’s answer was deemed

filed on the day it was timestamped by the prothonotary, and that it should

have been timely docketed. Id. at 1184. “To decide otherwise would eliminate

                                     - 12 -
J-S29018-21



reasonable reliance by the parties on a prothonotary’s acceptance of a

pleading.” Id.

      Although the decisions of Superior Court are not bound by the decisions

of the Commonwealth Court – and vice versa - it bears observing that the

Southeastern Pennsylvania Transp. may be distinguished from Nagy in

one significant way.       In Southeastern Pennsylvania Transp., the

Commonwealth Court opined that the prothonotary retained authority to

reject a pleading for the nonpayment of a filing fee, but that because the

prothonotary timestamped SEPTA’s answer, the answer had to be deemed

“filed” and could not be summarily returned. Id. Thus, even if we were to

limit our analysis to the facts of Southeastern Pennsylvania Transp., we

would still conclude that Wife’s pleadings were improperly rejected, because

the prothonotary’s office had to accept the pleadings, regardless of their

defects, once they were timestamped.

      Finally, though somewhat less comparable, we also find persuasive our

decision in First Union Nat’l Bank v. F.A. Realty Investors Corp., 812

A.2d 719 (Pa. Super. 2002). There, the question was whether the appellant’s

appeal should be dismissed due to counsel’s failure to pay the filing fee, at the

time that the notice of appeal was filed. That case is less beneficial than the

above precedents because the issue turned on the precise language in our

Rules of Appellate Procedure. We determined that Pa.R.A.P. 905(c) imposes

an absolute duty on an appellate to pay the required filing fee (or obtain leave

to proceed in forma pauperis) at the time when the notice of appeal is filed,

                                     - 13 -
J-S29018-21



but we held that a breach of that duty does not automatically render the

appeal invalid. First Union Nat’l Bank, 812 A.2d at 722. “[T]he perfection

of [an] appeal does not depend in any way on the payment of the filing fee.”

Id. at 723. While the appellate court still retained discretion to dismiss the

appeal based on the failure to tender the required fee, that remedy is

discretionary. But, in any event, the filing of the notice will still be deemed

timely. Id. First Union Nat’l Bank is useful here, because it illustrates how

a court is not without recourse when a party fails to pay the filing fee.

      Read together, these cases provide sufficient clarity for us to hold the

prothonotary lacked the authority to reject Wife’s pleadings due to counsel’s

initial failure to pay the filing fee. Although the prothonotary had the duty to

inform counsel that the fee was owed, the prothonotary could not reject Wife’s

pleadings for nonpayment – especially after they were received and

timestamped (see Nagy; see also Southeastern Pennsylvania Transp.).

At that point, counsel relied on the prothonotary’s acceptance of his client’s

pleadings. Of course, counsel was not excused from paying the fee, and the

trial retained discretion to dismiss a Wife’s counterclaim if the filing fee went

unpaid (see First Union Nat’l Bank). But that question is distinct from the

matter at hand, which is whether the pleadings were timely filed. We conclude

that they were.

      Therefore, because Wife’s pleadings were timely filed, the divorce

decree suffers from “a fatal defect apparent upon the face of the record.”

Wife’s timely pleadings indicated that she neither admitted, nor failed to deny,

                                     - 14 -
J-S29018-21



the averments contained in Husband’s affidavit under Section 3301(d) of the

Divorce Code. See Pa.R.C.P. 1920.42(c)(1)(iii), (2). Thus, the court’s entry

of the decree was improper. Consequently, the trial court erred when it denied

Wife’s motion to vacate the divorce decree. See Danz v. Danz, 947 A.2d 750

(Pa. Super. 2008).

       Divorce decree vacated and case remanded for further proceedings

consistent with this Opinion. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/26/2022




                                     - 15 -